Deen, Presiding Judge,
concurring specially.
No demand need be made when the converted property is in the possession of the defendant. Code § 107-101. A conversion by a bailee of property bailed will defeat any lien which the bailee may have on the property; thus, in Nalley v. Thomason, 28 Ga. App. 787 (113 SE 65) it was held that where an automobile was entrusted by an owner to a garage keeper, the loss or disappearance of certain of its mechanical parts while in the possession of the latter which resulted in such impairment as to defeat the intended use of the vehicle was a conversion, whether caused by the negligence of the garage keeper or not, and authorized the bringing of the action. In the present case, when the garage keeper, through one of its employees, ran into the plaintiffs vehicle and effectually demolished it (reducing its value from some $7,000 to $600), this constituted the conversion, and the highest proved value sued for prior to this demolition was the amount the plaintiff was entitled to recover.
I therefore agree with Judge Evans. I am authorized to state that Judges Clark and Marshall join in this special concurrence.